Citation Nr: 0733162	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-14 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1967 to April 
1970.  The veteran died in August 2002.  The appellant is the 
surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department  
of Veterans Affairs (VA), Regional Office (RO), located in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
the above claims. 


FINDINGS OF FACT

1. The veteran died in August 2002 from a self-inflicted 
gunshot wound and hanging.  The appellant submitted a claim 
for dependency and indemnity compensation (DIC) benefits 
later that same month.

2. The veteran's suicide was the result of a major depressive 
episode which was etiologically related to his active duty 
service, specifically combat service.

3.  At the time of his death, the veteran had a pending claim 
for service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).

4.  The evidence in the veteran's claims file at the time of 
his death established that he had a psychiatric disorder, to 
include PTSD that was etiologically related to service.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is established.  38 U.S.C.A. §§  101(16), 1110, 1310, 5107 
(West 2002 & Supp. 2005); 38 C.F.R.  §§ 3.1(k), 3.5, 3.303, 
3.312 (2007). 

2.  The criteria for service connection for a psychiatric 
disorder, for accrued benefits purposes, have been met.  38 
U.S.C.A. §§ 1110, 5107, 5121 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Board has considered the appellant's claims with respect 
to the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the appellant could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  .  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Service connection for the cause of the veteran's death

The appellant principally argues that the veteran's combat 
experience during his period of active service resulted in 
the manifestation of a psychiatric disorder which ultimately 
caused his death.  Having carefully considered the claim in 
light of the  record and the applicable law, the Board will 
grant the benefit sought under the "benefit-of-the-doubt" 
rule, which provides that where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the claimant is to prevail upon the issue.  Ashley 
v. Brown, 6  Vet. App. 52, 59 (1993); see also Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability or 
disabilities incurred in or aggravated by service either  
caused or contributed substantially or materially to cause 
the veteran's death.  For a service-connected disability to 
be the cause of death it must singly or with some other 
condition be the immediate or underlying cause; or be 
etiologically related. For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection. 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2007); Lathan v.  
Brown, 7 Vet. App. 359 (1995).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  In such case, the physician 
must relate the current condition to the period of service.  
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection in the context of this claim, once the 
death of the veteran has been established, there must be 
medical evidence, or in certain circumstances, competent lay 
evidence of in-service occurrence or aggravation of a disease 
or injury leading to death within the regulatory scheme; and 
competent medical evidence of a nexus between an in-service 
injury or disease and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999) (Both discussing the factors of service 
connection).

Certain chronic diseases, such as psychoses, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 2002); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).

"Competent medical evidence" is in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent 
lay  evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation); 
see Layno v.  Brown, 6 Vet. App. 465, 470 (1994); Harvey v. 
Brown, 6 Vet.  App. 390, 393 (1994).

The veteran died in August 2002.  At the time of his death, 
he was not in receipt of service connection for any 
disability.  The veteran's Certificate of Death shows that 
the immediate cause of death was gunshot wound to the mouth 
with penetration of the skull and perforation of the brain; 
and hanging.  The manner of death was ruled a suicide.

The veteran's available service medical records are negative 
of symptoms associated with a psychiatric disorder.  His 
service personnel records show that he had received a combat 
action ribbon.

Private outpatient treatment records dated in October 2001 
and November 2001 show that the veteran was treated for 
symptoms associated with shortness of breath, 
chest discomfort, nausea, and sickness to the stomach.  He 
was variously diagnosed with an upper respiratory infection, 
bronchitis, nausea and weakness of unclear etiology, and 
viral infection.

Private medical records from G. Benes, M.D., dated from 
November 2001 to February 2002, show that the veteran's 
symptoms were felt to be functional.  Mild reflux, irritable 
bowel syndrome, and nausea with kidney stones were also 
suggested.

Private hospital treatment records from Johns Hopkins 
Medicine, dated from March 2002 to April 2002, show 
diagnostic testing conducted in an effort to determine the 
source of the veteran's symptoms.  The results of the 
evaluation were chronic nausea of unknown etiology. 

A private medical record from Total Care Physicians, P.A., 
dated in April 2002, showed an impression of rule out 
conversion reaction.

VA treatment records from the Vet Center, dated from May 2002 
to August 2002, show that the veteran was being followed by a 
clinical social worker for symptoms described as depression 
(including fleeting suicidal ideation) and insomnia.  He 
related his experiences in Vietnam, which included the 
evacuation of the dead and wounded, as well as the collection 
of body parts.  He described having been nauseous during such 
exposure and experiencing similar feelings following the 
events of September 11, 2001.

VA outpatient treatment records dated from July 2002 to 
August 2002 show that the veteran reported being depressed, 
primarily related to his physical condition and the inability 
to participate in activities which he enjoyed.  Assessments 
provided included chronic nausea/depression, rule out 
giardia; and unspecified depressive disorder and nausea with 
vomiting. 

In August 2002, a VA Psychiatric Board of two examiners 
reviewed the veteran's entire claims file and provided a 
medical opinion as to whether the veteran had a service 
connected psychiatric disability, and if so, whether it 
caused or contributed to his death. The Board determined that 
while it was logical to assume that the veteran committed 
suicide because he was depressed, there were no signs or 
symptoms of PTSD in the medical records that had been 
available for review. Therefore, there was insufficient 
evidence to warrant a determination, that PTSD was present or 
caused the veteran's depression, and the probable cause of 
his depression and subsequent suicide could not be 
determined.

Subsequent to the date of the veteran's death, a Memorandum 
dated in June 2003 was submitted by the veteran's team leader 
at the Vet Center.  The memorandum summarized the sessions 
the veteran had at the Vet center.  The team leader noted the 
veteran's complaints of nausea and that the relationship 
between his nausea and his Vietnam service was being 
explored.  He stated that at the time of the veteran's death 
that it was apparent that given the previous negative medical 
findings [for the veteran's nausea], psychological factors 
were the caused.  He stated that it was highly probable that 
the root cause of the nausea was an unconscious connection of 
nausea with the veteran's Vietnam experience.  He further 
stated that the fact that his witnessing 9-11 appeared to 
precipitate his symptoms lent strong credence to this view.  
He concluded that had the veteran been able to continue 
therapy, the full spectrum of PTSD symptoms would have 
eventually been exposed and a diagnosis of PTSD would have 
been given.

In April 2007, the Board reviewed the evidence of record and 
referred this matter for a medical expert opinion.

An expert medical opinion from C. D. Cross, M.D., dated in 
June 2007, shows that the veteran's entire record was 
reviewed in an effort to address the issue currently before 
the Board.  Dr. Cross determined that the veteran killed 
himself following approximately one year of physiological 
symptoms related to re-experiencing the trauma of his service 
duties while in Vietnam.  These physiologic symptoms, 
specifically nausea, had been present while he was serving in 
Vietnam and performing his duties of collecting bodies and 
body parts.  Upon witnessing the destruction of the World 
Trade Center in September 2001, he re-experienced the 
physiologic symptom of nausea, to such a degree that he was 
unable to lead a normal life. The veteran was said to meet 
the criteria for both major depressive disorder and 
conversion disorder.  The veteran was said to have 
experienced "physiological reactivity" by the re-emergence 
of his nausea which he had experienced in Vietnam.  Dr. Cross 
explained that psychologically induced gastrointestinal 
symptoms were not new in wartime situations, and that there 
was a strong link between the experience of trauma and 
somatization.  Therefore, the veteran's major depressive 
disorder was directly tied to the re-emergence of his nausea 
which he had initially experienced during service.  Dr. Cross 
concluded that the veteran's suicide was the result of a 
major depressive episode which was etiologically related to 
his active duty service, specifically his combat service. 

In light of the foregoing, the Board finds that although 
there is no objective evidence of symptoms of a psychiatric 
disorder during service or within one year of the veteran's 
discharge (providing evidence against this claim), the 
probative medical opinions from the Supervisory Counseling 
Psychologist at the Vet Center and from Dr. Cross have 
related the veteran's cause of death directly to his military 
service. 

The opinions from the Vet Center and from Dr. Cross were 
definitive and based upon a history that was consistent with 
that found in the veteran's claims file, and the basis of 
which were thoroughly explained. They are, therefore, found 
to carry  probative weight.  See Prejean v. West, 13 Vet. 
App. 444, 448- 9 (2000). 

While the August 2002 VA Psychiatric Board examination report 
also had the benefit of a review of the claims file, the 
findings were not necessarily against the claim of the 
appellant, but rather amounted to a determination that there 
was insufficient evidence to warrant a favorable conclusion.  
Stated alternatively, this report did not rule out a causal 
connection between in-service trauma and the veteran's cause 
of death.  Although this opinion was based upon a complete 
review of the veteran's claims file, it does not serve to 
discredit the previous opinions from the Vet Center and of 
Dr. Cross.  The Board, therefore, finds that the 
preponderance of the evidence is in support of the claim.  
Consequently, service  connection for the cause of the 
veteran's death is granted, with application of the benefit 
of the doubt provision.

Entitlement to accrued benefits

The appellant contends that she is entitled to accrued 
benefits.  In this context, the law provides that, upon the 
death of a veteran, a surviving spouse may be paid periodic 
monetary benefits to which the veteran was entitled at the 
time of the veteran's death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when he 
died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).  By statute, the appellant takes the veteran's claims 
as they stood on the date of his death.  Zevalkink v. Brown, 
102 F.3d 1236 (Fed. Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002); 38 
C.F.R. § 3.1000 (2005); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  Generally, only evidence contained in the claims 
file at the time of the veteran's death will be considered 
when reviewing a claim for accrued benefits.  This includes 
service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date.  Hayes v. Brown, 4 Vet. App. 353, 
360-61 (1993).  See also VAOPGCPREC 6-93 and 12-94 and Conary 
v. Derwinski, 3 Vet. App. 109 (1992) regarding certain 
financial information.

In addressing whether the appellant warrants entitlement to 
accrued benefits due and owing to the veteran, the Board will 
incorporate the facts as set forth previously in this 
decision.  At the time of his death, the veteran had a claim 
pending for service connection for a psychiatric disorder, to 
include PTSD.  The appellant submitted a claim for accrued 
benefits within one year of the veteran's death.  Thus, there 
is no bar due to the timing of her claim.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  .  
Certain chronic diseases, including a psychosis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

The veteran's service medical records are negative of 
symptoms associated with a psychiatric disorder.  He was not 
diagnosed with a possible psychiatric disorder until April 
2002 when an impression of rule out conversion reaction was 
provided.  In July 2002 and August 2002, he was diagnosed 
with chronic nausea/depression, rule out giardia; and 
unspecified depressive disorder and nausea with vomiting.  In 
July 2002, it was reported that the veteran was depressed 
primarily due to his physical condition and an inability to 
participate in any activities that he enjoyed.  However, 
reports from the Vet Center from May 2002 to July 2002 reveal 
that the veteran was experiencing somatic symptoms associated 
with his Vietnam experiences and that the veteran had 
isolated the memories and effects of his Vietnam experiences.  
The reports also show that the veteran recounted that his job 
in Vietnam involved recovery of remains which often resulted 
in nausea and vomiting.  The Board finds that the overall 
evidence at the time of the veteran's death indicates that 
the veteran had a psychiatric disability which manifested 
itself through physical symptoms and which was related to his 
Vietnam service.  Therefore, service connection for a 
psychiatric condition, for accrued benefits purposes, is 
warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

Entitlement to service connection for a psychiatric 
disability, for accrued benefits purposes, is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


